                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
JOHN DEJUAN HATCHER,           :
                               :
          Petitioner,          :    Civ. No. 19-8692 (NLH)
                               :
     v.                        :    OPINION
                               :
DAVID ORTIZ,                   :
                               :
          Respondent.          :
______________________________:

APPEARANCE:
John Dejuan Hatcher, No. 29458-039
FCI Fort Dix
P.O. Box 2000
Fort Dix, NJ 08640
     Petitioner Pro se

HILLMAN, District Judge

     Petitioner John Dejuan Hatcher, an inmate presently

incarcerated at the Federal Correctional Institution at Fort Dix

in Fort Dix, New Jersey, seeks to bring a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241 without prepayment of

fees or security.    See ECF Nos. 1 (petition), 1-1 (IFP

application).

Filing Fee

     The filing fee for a petition for writ of habeas corpus is

$5.00.    Pursuant to Local Civil Rule 54.3(a), the filing fee is

required to be paid at the time the petition is presented for

filing.    Pursuant to Local Civil Rule 81.2(b), whenever a

prisoner submits a petition for writ of habeas corpus and seeks
to proceed in forma pauperis, that petitioner must submit (a) an

affidavit setting forth information which establishes that the

petitioner is unable to pay the fees and costs of the

proceedings, and (b) a certification signed by an authorized

officer of the institution certifying (1) the amount presently

on deposit in the prisoner’s prison account and, (2) the

greatest amount on deposit in the prisoner’s institutional

account during the six-month period prior to the date of the

certification.    If the institutional account of the petitioner

exceeds $200, the petitioner shall not be considered eligible to

proceed in forma pauperis.    L. Civ. R. 81.2(c).

     Here, although Petitioner submitted an application for

leave to proceed in forma pauperis, he did not include the

required prison certification.    Petitioner must either submit a

complete application to proceed in forma pauperis, including the

prison certification, or he must pay the $5 filing fee.

Conclusion

     For the reason set forth above, the Clerk of Court will be

ordered to administratively terminate this action without

prejudice. 1   Petitioner will be granted leave to apply to re-open


1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was
originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.

                                  2
within thirty (30) days, by paying the filing fee of $5.00, or

submitted a completed application to proceed in forma pauperis.

An appropriate Order will be entered.



Dated: March 25, 2019                  s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                3
